F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JUN 3 2002
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
              Plaintiff - Appellee,                     No. 02-3008
 v.                                            (D.C. Nos. 01-CV-3252-RDR,
                                                  98-CR-40116-02-RDR)
 JUSTINO HERNANDEZ-                                      (D. Kansas)
 DOMINGUEZ,
              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se § 2255 prisoner appeal. Mr. Hernandez-Dominguez was

convicted of possession with intent to distribute and conspiracy with intent to



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
distribute methamphetamine. He was sentenced to two concurrent 188-month

sentences. We affirmed his conviction on appeal in United States v. Hernandez-

Dominguez, No. 99-3305, 2001 WL 13278 (10th Cir. Jan. 5, 2001). In this §

2255 motion, Mr. Hernandez-Dominguez seeks to vacate his sentence based on

several claims of ineffective assistance of counsel. Finding no merit in any of

Mr. Hernandez-Dominguez’s arguments, the district court denied the § 2255

motion on the merits. The district court also declined to grant him a certificate of

appealability. Appellant then applied to this court for a certificate of

appealability.

      In order for this court to grant a certificate of appealability, Appellant must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Appellant must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      We have carefully reviewed Mr. Hernandez-Dominguez’s brief, the district

court’s disposition, and the record on appeal. Nothing in the facts, the record on

appeal, or Appellant’s brief raises an issue which meets our standards for the

grant of a certificate of appealability. For substantially the same reasons as set


                                          -2-
forth by the district court in its Order of August 16, 2001, we cannot say that

“reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner.” Id. We DENY

Appellant’s request for a certificate of appealability and DISMISS the appeal.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-